
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.38


HUNTSMAN CORPORATION
STOCK INCENTIVE PLAN

Phantom Share Agreement


Grantee:    
Date of Grant:
 
 
PS Grant Number:
 
 
Number of Phantom Shares Granted:
 
 

        1.     Notice of Grant. You are hereby granted pursuant to the Huntsman
Corporation Stock Incentive Plan (the "Plan") the above number of Phantom Shares
of Huntsman Corporation (the "Company"), subject to the terms and conditions of
the Plan and this Agreement.

        2.     Vesting of Phantom Shares. For so long as that certain Agreement
and Plan of Merger, dated July 12, 2007, among Hexion Specialty Chemicals, Inc.,
Nimbus Merger Sub Inc. and Huntsman Corporation (as amended from time to time,
the "Merger Agreement") has not been terminated, then the following provisions
shall apply:

        (i)    Immediately prior to the Effective Time (as defined in the Merger
Agreement), the restrictions on one-half of the Phantom Shares granted hereby
shall immediately lapse and, at the Effective Time, such vested Phantom Shares
shall be converted into the right to receive the Merger Consideration (as
defined in the Merger Agreement) at the Effective Time in accordance with the
terms of the Merger Agreement; and

        (ii)   At the Effective Time, the remaining half of the Phantom Shares
granted hereby, shall be converted into the right to receive the Merger
Consideration (as defined in the Merger Agreement) upon the date six months
following the Closing Date (as defined in the Merger Agreement); provided,
however, that if the holder is involuntarily terminated (unless such involuntary
termination is for "Reasonable Cause", as such term is defined in the Huntsman
Executive Severance Plan effective as of January 1, 2005) or is voluntarily
terminated prior to such date and such termination was a result of a significant
detrimental reduction or change to job responsibilities or current base
compensation or material change of work location, the restrictions on the
Phantom Shares granted hereby shall lapse immediately upon termination.

        In the event that the Merger Agreement is terminated without the
consummation of the merger having occurred, then, subject to the further
provisions of this Agreement, the Phantom Shares shall instead become vested in
accordance with the following schedule:

Anniversary of
Date of Grant

--------------------------------------------------------------------------------

  Cumulative
Vested Percentage

--------------------------------------------------------------------------------

1st   331/3%
2nd
 
662/3%
3rd
 
100%

        While a Phantom Share remains "outstanding" pursuant to this Agreement,
an amount equivalent to the distributions made on a share of Common Stock during
such period shall be held by the Company without interest until the Phantom
Share becomes vested or is forfeited and then paid to you or forfeited, as the
case may be. Notwithstanding the above schedule, all Phantom Shares that are not
vested on or, in the case of (ii) above, in connection with, your termination of
employment (including without limitation termination on account of death,
disability, or retirement), shall be automatically cancelled and forfeited
without consideration upon your termination.

--------------------------------------------------------------------------------



        For purposes of this Agreement, "employment with the Company" shall
include being an employee or a director of, or a consultant to, the Company or
an Affiliate.

        3.     Payment/Certificates. Upon vesting of the Phantom Shares, subject
to Paragraph 6 below, the Company shall either: (a) cause a certificate or
certificates for shares of Common Stock to be issued in your name without legend
(except for any legend required pursuant to applicable securities laws or any
other agreement to which you are a party); (b) cause to be paid to you an amount
equal to the fair market value of the shares that would otherwise be issued to
you; or (c) cause to be paid and issued to you a combination of cash and shares
which in combination equal the fair market value of the shares that would
otherwise be issued to you; in each case in cancellation of the Phantom Shares
that have vested; provided, however, in no event shall such payment or issuance
of shares be made prior to the first day such payment would not be subject to
the additional tax imposed by Section 409A of the Code.

        4.     Nontransferability of Phantom Shares. You may not sell, transfer,
pledge, exchange, hypothecate or dispose of Phantom Shares in any manner. A
breach of these terms of this Agreement shall cause a forfeiture of the Phantom
Shares.

        5.     Entire Agreement; Governing Law. The Plan is incorporated herein
by reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified materially
adversely to your interest except by means of a writing signed by the Company
and you. This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the state of Delaware.

        6.     Withholding of Tax. To the extent that the grant or vesting of a
Phantom Share results in the receipt of compensation by you with respect to
which the Company or a Subsidiary has a tax withholding obligation pursuant to
applicable law, unless other arrangements have been made by you that are
acceptable to the Company or such Subsidiary, which, with the consent of the
Committee, may include withholding a number of Shares that would otherwise be
delivered on vesting that have an aggregate Fair Market Value that does not
exceed the amount of taxes to be withheld, you shall deliver to the Company or
the Subsidiary such amount of money as the Company or the Subsidiary may require
to meet its withholding obligations under such applicable law. No delivery of
Shares shall be made under this Agreement until you have paid or made
arrangements approved by the Company or the Subsidiary to satisfy in full the
applicable tax withholding requirements of the Company or Subsidiary.

        7.     Amendment. Except as provided below, this Agreement may not be
modified in any respect by any oral statement, representation or agreement by
any employee, officer, or representative of the Company or by any written
agreement which materially adversely affects your rights hereunder unless signed
by you and by an officer of the Company who is expressly authorized by the
Company to execute such document. This Agreement may, however, be amended as
permitted by the terms of the Plan, as in effect on the date of this Agreement.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Committee determines that the terms of this grant do not, in whole or in part,
satisfy the requirements of Section 409A of the Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.

        8.     General. You agree that the Phantom Shares are granted under and
governed by the terms and conditions of the Plan and this Agreement. In the
event of any conflict, the terms of the Plan shall

2

--------------------------------------------------------------------------------




control. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Phantom Share Agreement.


 
 
HUNTSMAN CORPORATION
 
 


--------------------------------------------------------------------------------

Wade Rogers
Vice President, Global Human Resources
 
 
GRANTEE
 
 


--------------------------------------------------------------------------------

Signature

3

--------------------------------------------------------------------------------





QuickLinks


HUNTSMAN CORPORATION STOCK INCENTIVE PLAN Phantom Share Agreement
